


EXHIBIT 10.16


EMPLOYMENT SECURITY AGREEMENT
This Employment Security Agreement (“Agreement”) is entered into as of this ____
day of _______________, _____, by and between Franklin Electric Co., Inc., an
Indiana corporation (“Franklin”), and ____________________ (“Executive”).
WITNESSETH:
WHEREAS, Executive is currently employed by Franklin as the
____________________;
WHEREAS, Franklin desires to provide certain security to Executive in connection
with Executive's employment with Franklin; and
WHEREAS, Executive and Franklin desire to enter into this Agreement pertaining
to the terms of the security Franklin is providing to Executive with respect to
his employment.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
1.Definitions.     For purposes of this Agreement:


(a)“Affiliate” has the meaning set forth in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).


(b)“Base Salary” means Executive's annual base salary at the rate in effect on
the date of a Change in Control, or if greater, the rate in effect immediately
prior to Executive's termination of employment with Franklin.


(c)“Change in Control” means the occurrence of any of the following events:
(i)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity (other than Franklin or a trustee or
other fiduciary holding securities under an employee benefit plan of Franklin),
or any syndicate or group deemed to be a person under Section 14(d)(2) of the
Exchange Act, is or becomes the “beneficial owner” (as defined in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities of Franklin representing 20% or more of the combined
voting power of Franklin's then outstanding securities entitled to vote
generally in the election of directors;
(ii)Franklin is party to a merger, consolidation, reorganization or other
similar transaction with another corporation or other legal person unless,
following such transaction, more than 50% of the combined voting power of the
outstanding securities of the surviving, resulting or acquiring corporation or
person or its parent entity entitled to vote generally in the election of
directors (or persons performing similar functions) is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of Franklin's outstanding securities
entitled to vote generally in the election of directors immediately prior to
such transaction, in substantially the same proportions as their ownership,
immediately prior to such transaction, of Franklin's outstanding securities
entitled to vote generally in the election of directors;




--------------------------------------------------------------------------------




(iii)The shareholders of Franklin approve a plan of complete liquidation or
dissolution of Franklin or Franklin sells all or substantially all of its
business and/or assets to another corporation or other legal person unless,
following such sale, more than 50% of the combined voting power of the
outstanding securities of the acquiring corporation or person or its parent
entity entitled to vote generally in the election of directors (or persons
performing similar functions) is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of Franklin's outstanding securities entitled to vote
generally in the election of directors immediately prior to such sale, in
substantially the same proportions as their ownership, immediately prior to such
sale, of Franklin's outstanding securities entitled to vote generally in the
election of directors; or
(iv)during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of Franklin (and any
new Directors, whose appointment or election by the Board of Directors or
nomination for election by Franklin's shareholders was approved by a vote of at
least two-thirds of the Directors then still in office who either were Directors
at the beginning of the period or whose appointment, election or nomination for
election was so approved) cease for any reason to constitute a majority of the
Board of Directors. Notwithstanding the foregoing, a Change in Control shall not
be deemed to occur by virtue of any transaction in which Executive is a
participant in a group effecting an acquisition of Franklin if Executive holds
an equity interest in the entity acquiring Franklin at the time of such
acquisition.


(d)“Good Cause” means:
(i)Executive's intentional and material misappropriation of, or damage to, the
property or business of Franklin;
(ii)Executive's conviction of a criminal violation involving fraud or dishonesty
or of a felony that causes material harm or injury (whether financial or
otherwise) to Franklin; or
(iii)Executive's willful and continuous failure to perform his obligations under
the Agreement, provided that Franklin shall first give written notice to
Executive describing such failure and, as long as it is capable of being cured
and does not involve acts of material dishonesty directed against Franklin,
Executive does not substantially cure or correct such failure within 30 days
thereafter, or if such failure can not reasonably be cured within such period,
cure is not commenced within such period and diligently pursued and fully cured
within 60 days of Franklin's original notice to Executive. Notwithstanding
anything herein to the contrary, in the event Franklin terminates the employment
of Executive for Good Cause hereunder, Franklin shall give Executive at least 30
days prior written notice specifying in detail the reason or reasons for
Executive's termination.


(e)“Good Reason” means:
(i)a material reduction in Executive's salary or retirement benefits or a
material reduction in Executive's compensation and benefits in the aggregate,
excluding, in the case of incentive benefits that are based upon the performance
of Executive or Franklin, reductions in benefits resulting from diminished
performance by Executive or Franklin;
(ii)any purchaser (or affiliate thereof) who purchases substantially all of the
assets of Franklin shall decline to assume all of Franklin's obligations under
this Agreement; or
(iii)    the relocation of the Executive's principal place of employment by more
than 50 miles.




--------------------------------------------------------------------------------




(f)“Severance Period” means the period beginning on the date Executive's
employment with Franklin terminates under circumstances described in Section 2
and ending on the earlier of the date 24 months thereafter or the date Executive
attains age 65.


(g)“Target Bonus” means the amount that would be payable to Executive under the
Executive Officer Annual Incentive Cash Bonus Program or any successor plan
thereto for the year in which Executive's employment with Franklin terminates,
assuming attainment of the target performance goals at 100% level and employment
of Executive at the end of such year (such amount to be determined regardless of
whether Executive would otherwise be eligible for a bonus under the terms of any
such plan or the extent to which the performance goals are actually met).


2.Termination of Employment. If within two years after a Change in Control, (a)
Franklin terminates Executive's employment for any reason other than Good Cause,
or (b) Executive terminates his employment with Franklin for Good Reason,
Franklin shall make the payments and provide the benefits described in Section 3
below.


3.Benefits Upon Termination of Employment. Upon termination of Executive's
employment with Franklin under circumstances described in Section 2 above:
(a)Within 30 days following the date of such termination, Franklin shall pay
Executive a lump sum cash payment equal to the sum of (i), (ii) and (iii) below:
(i)    unpaid Base Salary earned by Executive through the date of termination
(which shall include payment for all accrued but unused vacation pay);
(ii)    two times Executive's Base Salary; and
(iii)    an amount equal to the sum of (A) a prorata portion of Executive's
Target Bonus (based on the date on which such termination of employment occurs),
and (B) two times Executive's Target Bonus.
(b)Franklin shall pay Executive a lump sum payment within 30 days following his
termination of employment of an amount equal to the increase in benefits under
all tax-qualified and supplemental retirement plans maintained by Franklin in
which Executive participates at termination of employment that results from
crediting Executive with an additional 24 months of service for all purposes
under such plans, and deeming Executive to be an employee of Franklin during the
Severance Period. The amounts attributable to additional benefits under any such
plan shall be based on Executive's compensation level as of his termination of
employment. The amounts attributable to additional benefits under any retirement
plan that is a defined contribution plan shall include the additional Franklin
contributions that would have been made or credited on Executive's behalf had he
authorized the same elective contributions he had elected for the year in which
the termination of employment occurs, and shall include earnings that would have
accrued under the applicable plan during the Severance Period based on the
investment alternatives elected by Executive as of his termination of
employment. Benefits accrued under such plans prior to Executive's termination
of employment shall be paid in accordance with the terms of such plans.
Notwithstanding the foregoing, the payment under this Section 3(b) shall be
offset by the lump sum value of the amounts of additional benefits paid or
payable in accordance with the terms of such plans as a result of the occurrence
of a Change in Control but not below zero.


(c)If Executive holds any stock-based awards as of the date of his termination
of employment, (i) all such awards that are stock options shall immediately
become exercisable on such




--------------------------------------------------------------------------------




date and shall be exercisable for 12 months following such termination of
employment, or if earlier, until the expiration of the term of the stock option;
(ii) all restrictions on any awards of restricted stock or restricted stock
units shall terminate or lapse; and (iii) all performance goals applicable to
any performance-based awards shall be deemed satisfied at the highest level, and
in each case settlement of such awards shall be made to Executive within 30 days
of Executive's termination. To the extent any of the foregoing is not
permissible under the terms of any plan pursuant to which the awards were
granted, Franklin shall pay to Executive, in a lump sum within 30 days after
termination of Executive's employment, an amount as follows: (A) to the extent
the acceleration of the exercise of such stock options is not permissible, an
amount equal to the excess, if any, of the aggregate fair market value of the
stock subject to such options, determined on the date of Executive's termination
of employment, over the aggregate exercise price of such stock options; (B) to
the extent the termination or lapse of restrictions on restricted stock or
restricted stock units is not permissible, an amount equal to the aggregate fair
market value of the stock subject to the restrictions (determined without regard
to such restrictions); and (C) to the extent performance awards are limited, an
amount equal to the aggregate fair market value of the additional shares that
were not awarded. Executive shall surrender all outstanding awards for which
payment pursuant to the preceding sentence is made.


(d)During the Severance Period, Executive and his spouse and eligible dependents
shall continue to be covered by all employee benefit plans of Franklin providing
health, prescription drug, dental, vision, disability and life insurance in
which he or his spouse or eligible dependents were participating immediately
prior to the date of his termination of employment, as if he continued to be an
active employee of Franklin, and Franklin shall continue to pay the costs of
such coverage under such plans on the same basis as is applicable to active
employees covered thereunder; provided that, if participation in any one or more
of such plans is not possible under the terms thereof, Franklin shall provide
substantially identical benefits. The date of Executive's termination of
employment shall be considered a “qualifying event” as such term is defined in
Title I, Part 6 of the Employee Retirement Income Security Act of 1974
(“COBRA”), and any continued coverage by Executive, his spouse or eligible
dependents under Franklin's group health plan after Executive's termination of
employment shall be considered COBRA coverage.


(e)During the Severance Period, Executive will receive 12 months of executive
outplacement services (not to exceed $50,000) with a professional outplacement
firm selected by Franklin.


(f)If at the time of Executive's termination of employment for reasons other
than death he is a “Key Employee” as determined in accordance with the
procedures set forth in Treas. Reg. §1.409A-1(i), any amounts payable to
Executive pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code shall not be paid or commence to be paid until six months
following Executive's termination of employment, or if earlier, Executive's
subsequent death, with the first payment to include the payments that otherwise
would have been made during such period and including interest accruing thereon
from the first day of the month following the date of such termination of
employment until the date of payment, based on the applicable interest rate as
defined in Section 417(e)(3) of the Internal Revenue Code. Each payment made
pursuant to Section 3 shall be considered a separate payment for purposes of
Section 409A.


4.Release of Claims. Payment by Franklin of the termination benefits provided in
Section 3 hereof shall be conditioned on Executive's execution, and
nonrevocation, of a release of claims substantially in the form attached hereto
as Exhibit A. Payment of such termination benefits shall be delayed until the
expiration of the revocation period applicable to the executed release of
claims, provided that if Executive




--------------------------------------------------------------------------------




does not execute the release of claims within 60 days of the date of termination
of employment, the termination benefits described in Section 3 shall be
forfeited and Executive shall be entitled to receive only the benefits to which
he is otherwise entitled under applicable law.


5.Death. If Executive dies during the Severance Period, all amounts payable
hereunder to Executive, to the extent not paid, shall be paid, within 30 days of
the date of Executive's death, to his surviving spouse or his designated
beneficiary, or if none, then to his estate. Executive's surviving spouse and
eligible dependents shall continue to be covered under plans described in
Section 3(d) during the remainder of the Severance Period. On the death of the
surviving spouse and eligible dependents, no further coverage under such plans
shall be provided (other than any coverage required pursuant to COBRA).


6.Reduction to Avoid Excise Tax.
(a)If in connection with a Change in Control Executive would be or is subject to
an excise tax under Section 4999 of the Internal Revenue Code (an “Excise Tax”)
with respect to any cash, benefits or other property received, or any
acceleration of vesting of any benefit or award (the “Change in Control
Benefits”), the Change in Control Benefits payable under this Agreement shall be
reduced to the largest amount payable without resulting in the imposition of
such Excise Tax.


(b)Within 15 days after Executive's termination of employment, a nationally
recognized accounting firm selected by Franklin shall make a determination as to
whether any Excise Tax would be reported with respect to the Change in Control
Benefits and, if so, the amount of reduction to the Change in Control Benefits
necessary to avoid such Excise Tax. Executive shall determine the Change in
Control Benefits to be reduced, and Franklin shall provide Executive with such
information as is necessary to make such determination. Franklin shall be
responsible for all fees and expenses connected with the determinations by the
accounting firm pursuant to this Section 6.


(c)Executive agrees to notify Franklin in the event of any audit or other
proceeding by the IRS or any taxing authority in which the IRS or other taxing
authority asserts that any Excise Tax should be assessed against Executive and
to cooperate with Franklin in contesting any such proposed assessment with
respect to such Excise Tax (a “Proposed Assessment”). Executive agrees not to
settle any Proposed Assessment without the consent of Franklin. If Franklin does
not settle the Proposed Assessment, or does not consent to allow Executive to
settle the Proposed Assessment, within 30 days following such demand therefor,
Franklin shall indemnify and hold harmless Executive with respect to any
additional taxes, interest and/or penalties that Executive is required to pay by
reason of the delay in finally resolving Executive's tax liability (such
indemnification to be made as soon as practicable, but in no event later than
the end of the calendar year following the calendar year in which Executive
makes such remittance).


7.Indemnification. Franklin shall indemnify, protect, defend and hold harmless
Executive from and against all liabilities, costs and expenses (including but
not limited to attorneys' fees) incurred as a result of Executive's employment
with Franklin to the fullest extent permitted by the Indiana Business
Corporation Law.


8.Litigation Expenses. Franklin shall pay to Executive all out-of-pocket
expenses, including attorneys' fees, incurred by Executive in connection with
any enforcement, claim or legal action or proceeding involving this Agreement,
whether brought by Executive or by or on behalf of Franklin or by another party.
Franklin shall pay prejudgment interest on any money judgment obtained by
Executive, calculated at the published prime interest rate charged by Franklin's
principal banking connection from the date that payment(s) to him should have
been made under this Agreement.






--------------------------------------------------------------------------------




9.Post-Termination Payment Obligations. Subject to Section 4, Franklin's
obligation to pay Executive the compensation and to make the other arrangements
provided herein to be paid and made after termination of Executive's employment
with Franklin shall be absolute and unconditional and shall not be affected by
any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right that Franklin may have against him or anyone
else. All amounts so payable by Franklin shall be paid without notice or demand.
Each and every such payment made by Franklin shall be final and Franklin will
not seek to recover all or any part of such payment from Executive or from
whomsoever may be entitled thereto, for any reason whatsoever.


10.Disclosure Of Confidential Information. Without the consent of Franklin,
Executive shall not at any time divulge, furnish or make accessible to anyone
(other than in the regular course of business of Franklin) any knowledge or
information with respect to confidential or secret processes, inventions,
formulae, machinery, plan, devices or materials of Franklin or with respect to
any confidential or secret engineering development or research work of Franklin
or with respect to any other confidential or secret aspect of the business of
Franklin. Executive recognizes that irreparable injury will result to Franklin
and its business and properties, in the event of any breach by Executive of any
of the provisions of this Section 10. In the event of any breach of any of the
commitments of Executive pursuant to this Section 10, Franklin shall be
entitled, in addition to any other remedies and damages available, to injunctive
relief to restrain the violation of such commitments by Executive or by any
person or persons acting for or with Executive in any capacity whatsoever.


11.Solicitation Of Employees. During Executive's employment with Franklin and
for a period of 18 months after termination of employment, Executive shall not
(a) directly or indirectly, employ or retain or solicit for employment or
arrange to have any other person, firm or other entity employ or retain or
solicit for employment or otherwise participate in the employment or retention
of any person who is an employee of Franklin or (b) encourage or solicit any
such employee to leave the service of Franklin.


12.Executive Assignment. No interest of Executive or his spouse or any other
beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Executive or his spouse or other
beneficiary, by operation of law or otherwise, other than pursuant to the terms
of a qualified domestic relations order to which Executive is a party.


13.Reimbursements or In-Kind Benefits. Reimbursements or in-kind benefits
provided under this Agreement that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, are subject to the following restrictions: (a)
the amount of expenses eligible for reimbursements, or in-kind benefits
provided, to Executive during a calendar year shall not affect the expenses
eligible for reimbursement or the in-kind benefits provided in any other
calendar year, and (b) reimbursement of an eligible expense shall be made as
soon as practicable, but in no event later than the last day of the calendar
year following the calendar year in which the expense was incurred.


14.Waiver, Modification. No provisions of this Agreement may be waived, modified
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and Franklin. No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or at
any prior or subsequent time.






--------------------------------------------------------------------------------




15.Applicable Law. This Agreement shall be construed and interpreted pursuant to
the laws of Indiana.


16.Entire Agreement. This Agreement contains the entire Agreement between
Franklin and Executive and supersedes any and all previous agreements, written
or oral, between the parties relating to severance benefits, including any
previous employment agreement between Executive and Franklin. No amendment or
modification of the terms of this Agreement shall be binding upon the parties
hereto unless reduced to writing and signed by Franklin and Executive.


17.Severability. If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.


18.No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Franklin. Executive
is employed at will and Franklin may terminate his employment at any time, with
or without cause.


19.Employment with an Affiliate. If Executive is employed by Franklin and an
Affiliate, or solely by an Affiliate, on the date of termination of employment
of Executive under circumstances described in Section 2, then (a) employment or
termination of employment as used in this Agreement shall mean employment or
termination of employment of Executive with Franklin and such Affiliate, or with
such Affiliate, as applicable, and related references to Franklin shall also
include Affiliate, as applicable, and (b) the obligations of Franklin hereunder
shall be satisfied by Franklin and/or such Affiliate as Franklin, in its
discretion, shall determine; provided that Franklin shall remain liable for such
obligations to the extent not satisfied by such Affiliate.
20.Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives and successors.
Any reference in this Agreement to Franklin shall be deemed a reference to any
successor (whether direct or indirect, by purchase of stock or assets, merger or
consolidation or otherwise) to all or substantially all of the business and/or
assets of Franklin; provided that Executive's employment by a successor shall
not be deemed a termination of Executive's employment with Franklin.


21.Withholding. Franklin may withhold from any payment that it is required to
make under this Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state, or local law.


22.Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.


23.Notice. Notices given pursuant to this Agreement shall be in writing and
shall be deemed given when received or, if mailed, two days after mailing by
United States registered or certified mail, return receipt requested, postage
prepaid and addressed as herein provided. Notice to Franklin shall be addressed
to Corporate Secretary, Franklin Electric Co., Inc. at 400 East Spring Street,
Bluffton, Indiana 46714. Notices to Executive shall be addressed to Executive at
his last permanent address as shown on Franklin's records. Notwithstanding the
foregoing, if either party shall designate a different address by notice to the
other party given in the foregoing manner, then notices to such party shall be
addressed as designated until the designation is revoked by further notice given
in such manner.




--------------------------------------------------------------------------------




24.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.


IN WITNESS WHEREOF, the parties have executed this Employment Security Agreement
as of the day and year written above.
FRANKLIN ELECTRIC CO., INC.


By:            


Its:            




EXECUTIVE




            




